Gilbert, Justice.
1. The allegations of the petition show that the consolidation as Suwanee School District composed of Old Field School District, Old Suwanee School District, Trinity School District, Level Creek School District, and Suwanee School District, was made effective by the Board of Education of Gwinnett County in full compliance with the law,
2. The Code of 1933, § 32-916, provides a method by which the county board of education may separate or divide a school district into two or more school districts. There can be no separation or division of one school district into two or more districts by implication or inference. Such must be done formally and intentionally by the county board of education. The petition does not show that the Suwanee Consolidated School District was formally and intentionally divided into separate districts, and does not so allege. As against the demurrer, the petition must be construed to allege that the division was merely one by implication or inference from the acts of the county board of education in providing, because of an emergency, a temporary operation of the schools into separate districts.
3. The court erred in overruling the demurrer to the petition.

Judgment reversed.


All the Justices concur.

Marvin A. Allison and Pemberton & W. J. Cooley, for plaintiffs in error.
B. F. Duncan, contra.